—Appeal by the defendant from an amended judgment of the County Court, Putnam County (Braatz, J.), rendered July 22, 1998, revoking a sentence of probation previously imposed by the same court, upon a finding that defendant had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his prior conviction of sexual abuse in the first degree.
Ordered that the amended judgment is affirmed.
Contrary to the defendant’s assertions on appeal, the testimony at the hearing, viewed in a light most favorable to the People, was sufficient to establish by a preponderance of *256the evidence that the defendant had violated the terms of his probation (see, People v Parmeter, 238 AD2d 811; People v Powell, 209 AD2d 645).
The sentence was not excessive (see, People v Moon, 225 AD2d 826, 828; People v Suitte, 90 AD2d 80, 86-87).
The defendant’s remaining contentions are without merit. Mangano, P. J., Ritter, Goldstein and H. Miller, JJ., concur.